                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


 ELIJAH STRONG,                                          )
                                                         )
            Plaintiff,                                   )
                                                         )         Case No. 2:18-cv-2392-JPM-tmp
 v.                                                      )
                                                         )
 UNITED STATES DEPARTMENT OF                             )
 AGRICULTURE, et al.,                                    )
                                                         )
            Defendant.                                   )


         ORDER ADOPTING REPORT AND RECOMMENDATION
                             AND
 ORDERING THE CLERK TO TRANSFER THIS CASE TO THE UNITED STATES
    DISTRICT COURT FOR THE SOUTHERN DISTRICT OF MISSISSIPPI



        Before the Court is the Report and Recommendation entered by the Magistrate Judge

on June 12, 2018. (ECF No. 7.) The Magistrate Judge recommends that this Title VII action

be transferred to the Southern District of Mississippi as a proper venue. (ECF No. 7 at 43.) 1

Plaintiff Elijah Strong objects that he has satisfied the requirements for federal diversity

jurisdiction.      For the reasons set forth below, the Court ADOPTS the Report and

Recommendation of the Magistrate Judge. The Clerk shall transfer this case to the United

States District Court for the Southern District of Mississippi.


        I.         Background


        Strong filed his complaint on June 8, 2018. (ECF No. 1.) He claims that he was

terminated by his employer, the United States Department of Agriculture (“USDA”) in

        1
            All citations to page numbers in docket entries are to the CM/ECF PageID number.
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e et seq. (Id. at 1.)

Strong alleges that he worked at a USDA facility in Forest, Scott County, Mississippi before

he was terminated, and he now resides in Shelby County, Tennessee. (Id. at 2.)


       The Magistrate Judge noted that Title VII restricts plaintiffs to certain specific venues,

specifically where the alleged unlawful termination occurred, where the employment records

are kept, where the plaintiff would have worked had the alleged termination not occurred, or

where the defendant keeps its central office. (ECF No. 7 at 42.) See 42 U.S.C. § 2000e-

5(f)(3). The Magistrate Judge found that Strong alleged he was terminated in Mississippi.

(ECF No. 7 at 43.) The Magistrate Judge also found that Strong did not allege that the USDA

keeps its records in this judicial district, or that Strong would have worked in this district had

he not been terminated, or that the USDA keeps its main office in this district. (Id.) The

Magistrate Judge concluded that the Southern District of Mississippi would be a proper venue

for this Title VII action because the alleged unlawful termination occurred there. (Id.)


       Strong filed a timely objection. (ECF No. 8.) Strong argues that he has satisfied the

requirements for federal diversity jurisdiction as set out by 28 U.S.C. §1332 (a). (Id. at 45.)

He asks that the Court continue to preside over his case. (Id.)


       II.     Legal Standard


               a. Jurisdiction and Venue


       The Court has “original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000” and where the suit is between “citizens of different

states.” 28 U.S.C. § 1332(a). Jurisdiction determines where a case can be heard, but venue

“concerns the appropriate district court in which an action may be filed.” 17 Moore's Federal

                                                2
Practice - Civil § 110.01 (2018). In other words, even if a court has the jurisdiction to hear a

case, Congress may decide that such a case should only be filed in another court.


        When it passed the Civil Rights Act of 1963, Congress limited where Title VII claims

may be filed to certain judicial districts, specifically:

        any judicial district in the State in which the unlawful employment practice is
        alleged to have been committed, in the judicial district in which the
        employment records relevant to such practice are maintained and administered,
        or in the judicial district in which the aggrieved person would have worked but
        for the alleged unlawful employment practice, but if the respondent is not
        found within any such district, such an action may be brought within the
        judicial district in which the respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3).


                b. Review of a Magistrate Judge’s Report and Recommendation


        “Within 14 days after being served with a copy of the recommended disposition, a

party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed. R. Civ. P. 72(b) advisory committee note.


        When a timely objection has been filed, “[t]he district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3). The portions of a magistrate judge’s recommendation as to which no

specific objections were filed are reviewed for clear error. See Fed. R. Civ. P. 72(b) advisory

committee notes; Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991) (noting that when a party makes a general objection, “[t]he district court’s attention is




                                                  3
not focused on any specific issues for review, thereby making the initial reference to the

magistrate useless.”).


       III.     Analysis


       Strong objects that the Court has jurisdiction to hear his case. (ECF No. 8 at 45.)

Strong is correct, but his objection does not recognize the distinction between jurisdiction and

venue. Jurisdiction is a constitutional requirement for a plaintiff to bring a suit in any federal

court at all.   Once jurisdiction is satisfied, venue governs which federal court should

administer a proceeding. “Venue statutes generally are concerned with convenience. They

seek to channel lawsuits to an appropriately convenient court, given the matters raised and the

parties involved in an action.” 17 Moore's Federal Practice - Civil § 110.01 (2018). Strong’s

objection does not address findings on the question of venue, so the Magistrate Judge’s Report

and Recommendation is reviewed for clear error.


       The Court finds that the Magistrate Judge properly identified and applied the

requirements of Title VII. (See ECF No. 7 at 42-43.) As noted above, Congress has limited

the venues for Title VII lawsuits to where the alleged unlawful termination occurred, where

the employment records are kept, where the plaintiff would have worked had the alleged

termination not occurred, or where the defendant keeps its central office. 42 U.S.C. § 2000e-

5(f)(3). The unlawful termination is alleged to have occurred in Mississippi, the relevant

employment records appear to be in Mississippi or in Washington, D.C., Strong does not

allege he would be working in this District had he not been terminated, and the USDA is

headquartered in Washington, D.C. (See ECF No. 7 at 43.) Under Title VII, this judicial

district is not the proper venue for Strong’s lawsuit.


                                                4
       The Magistrate Judge recommends that this case be transferred to the United States

District Court for the Southern District of Mississippi pursuant to 28 U.S.C. § 1406(a), which

provides that “the district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.” In consideration of Strong’s pro-se

status, the Court finds that a transfer to the Southern District of Mississippi, rather than a

dismissal, would be in the interest of justice.


       IV.     Conclusion


       For the reasons set forth above, the Court ADOPTS the Report and Recommendation

of the Magistrate Judge. Although the Court has original jurisdiction, the Court finds that this

district is not the proper venue for Strong’s Title VII claims. The Court hereby ORDERS the

clerk to transfer this case to the United States District Court for the Southern District of

Mississippi pursuant to 28 U.S.C. § 1406(a). This case is to be administratively closed

without an entry of judgment.

       IT IS SO ORDERED, this 17th day of October, 2018.

                                                         /s/ Jon McCalla
                                                        JON P. McCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                                  5
